***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              HSBC BANK USA, N.A., TRUSTEE
                  v. MARK A. HALLUMS
                       (AC 39955)
                        Lavine, Bright and Bishop, Js.

                                   Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
    owned by the defendant. After the trial court rendered a judgment of
    strict foreclosure, the defendant appealed to this court, claiming, inter
    alia, that the trial court improperly rendered a judgment when the plain-
    tiff lacked standing. Held:
1. The defendant’s claim that the plaintiff lacked standing was unavailing;
    the trial court found that the plaintiff was the holder of the note, endorsed
    in blank, and that it had been assigned the mortgage, those findings
    were supported by the record evidence, and the defendant submitted
    no proof that someone else was the owner of the note and mortgage.
2. The defendant could not prevail on his claim that the trial court lacked
    jurisdiction to render a judgment of strict foreclosure after the defen-
    dant’s debt was discharged in bankruptcy; the defendant failed to provide
    any authority to support his claim that, because he had listed his debt
    to the plaintiff as unsecured in his bankruptcy filings, the debt and note
    automatically became unsecured, despite the valid mortgage lien, as the
    law is clear that liens that survive discharge in bankruptcy include the in
    rem liability of mortgages, and a creditor’s right to foreclose a mortgage
    survives or passes through bankruptcy proceedings, and the defendant
    could not avoid that conclusion by unilaterally describing his obligation
    as ‘‘unsecured’’ in his bankruptcy filings despite a valid mortgage lien.
3. The defendant’s claims that the trial court improperly refused to apply
    the best evidence rule and the clean hands doctrine were unavailing,
    there having been no merit to those claims.
              Argued April 18—officially released July 3, 2018

                             Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the defendant, and for other relief,
brought to the Superior Court in the judicial district
of Hartford, where the court, Scholl, J., granted the
plaintiff’s motion for summary judgment as to liability
only; thereafter, the court, Dubay, J., rendered a judg-
ment of strict foreclosure; subsequently, the court,
Dubay, J., denied the defendant’s motion for reconsid-
eration, and the defendant appealed to this court.
Affirmed.
  Mark A. Hallums, self-represented, the appellant
(defendant).
  Christa A. Menge, with whom, on the brief, was Jona-
than A. Adamec, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant, Mark A. Hallums,
appeals from the judgment of strict foreclosure ren-
dered by the trial court in favor of the plaintiff, HSBC
Bank USA, N.A., as Trustee for the Registered Holders
of Nomura Home Equity Loan, Inc. On appeal, the defen-
dant claims that the court improperly: (1) rendered a
judgment when the plaintiff lacked standing in the case;
(2) rendered a judgment in the absence of jurisdiction
because there was no state law right to pursue a foreclo-
sure action in light of the defendant’s discharge of the
debt in bankruptcy; and (3) refused to apply the best
evidence rule and the clean hands doctrine. We affirm
the judgment of the trial court.
   The following facts inform our review. In March,
2011, the plaintiff commenced an action seeking a judg-
ment of strict foreclosure against the defendant, to
which the defendant responded. On January 14, 2016,
the trial court rendered summary judgment as to liabil-
ity, finding that the plaintiff was in possession of the
note, which was endorsed in blank, and that the plaintiff
had been assigned the mortgage. The court also found
that the defendant was in default on the payments due
under the note. The record supports those findings. On
November 14, 2016, the court rendered a judgment of
strict foreclosure, with a law day of February 6, 2017.
On November 21, 2016, the defendant filed a motion
for reconsideration, which the court denied. This
appeal followed.
   The defendant first claims that the plaintiff lacks
standing in the case. We disagree. ‘‘The rules for stand-
ing in foreclosure actions when the issue of standing
is raised may be succinctly summarized as follows.
When a holder seeks to enforce a note through foreclo-
sure, the holder must produce the note. The note must
be sufficiently endorsed so as to demonstrate that the
foreclosing party is a holder, either by a specific
endorsement to that party or by means of a blank
endorsement to bearer. If the foreclosing party shows
that it is a valid holder of the note and can produce
the note, it is presumed that the foreclosing party is
the rightful owner of the debt. That presumption may
be rebutted by the defending party, but the burden is
on the defending party to provide sufficient proof that
the holder of the note is not the owner of the debt, for
example, by showing that ownership of the debt had
passed to another party. It is not sufficient to provide
that proof, however, merely by pointing to some docu-
mentary lacuna in the chain of title that might give rise
to the possibility that some other party owns the debt.
In order to rebut the presumption, the defendant must
prove that someone else is the owner of the note and
debt. Absent that proof, the plaintiff may rest its stand-
ing to foreclose on its status as the holder of the note.’’
(Emphasis altered; internal quotation marks omitted.)
Aurora Loan Services, LLC v. Condron, 181 Conn. App.
248, 254–55,      A.3d      (2018). As found by the trial
court, and as supported by the record evidence, the
plaintiff is the holder of the note, endorsed in blank,
and it has been assigned the mortgage. The defendant
has submitted no proof that someone else is the owner
of the note and mortgage. Accordingly, the plaintiff
has standing.
   The defendant next claims that the trial court did
not have jurisdiction to render a judgment of strict
foreclosure in light of the defendant’s discharge of the
debt in bankruptcy. We disagree. ‘‘Subject matter juris-
diction involves the authority of the court to adjudicate
the type of controversy presented by the action before
it. . . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
[T]his court has often stated that the question of subject
matter jurisdiction, because it addresses the basic com-
petency of the court, can be raised by any of the parties,
or by the court sua sponte, at any time.’’ (Emphasis
added; internal quotation marks omitted.) Deutsche
Bank National Trust Co. v. Thompson, 163 Conn. App.
827, 831, 136 A.3d 1277 (2016).
   ‘‘[A] creditor with a loan secured by a lien on assets
of the debtor who becomes bankrupt before the loan
is repaid [has been allowed] to ignore the bankruptcy
proceeding and look to the lien for the satisfaction of
the debt. . . . A valid judicial lien is not affected by a
discharge in bankruptcy. [T]he discharge in bankruptcy
does not extinguish the underlying debt. It only prevents
[the] debtor from being personally liable for the dis-
charged debt and forecloses collection of any deficiency
judgment, thereby limiting the claimant to enforce its
collection efforts in in rem actions against property
subject to a valid, prebankruptcy lien guaranteeing pay-
ment of the debt.’’ (Internal quotation marks omitted.)
Rino Gnesi Co. v. Sbriglio, 98 Conn. App. 1, 12, 908
A.2d 1, cert. denied, 280 Conn. 945, 912 A.2d 480 (2006).
   Although the defendant contends that the bankruptcy
discharge order somehow prevents the court from con-
sidering the plaintiff’s action for a judgment of strict
foreclosure, the law is to the contrary. Nevertheless,
during oral argument, the defendant explained that he
had listed his debt to the plaintiff as ‘‘unsecured’’ in his
bankruptcy filings, and, because of that, the debt and
the note automatically became unsecured, despite the
valid mortgage lien. We are unaware of any law, federal
or state, that invalidates a mortgage lien simply because
the mortgagor lists the debt and the note as unsecured
for purposes of bankruptcy, and the defendant points
us to no such law.
   Indeed, put simply, the law is quite clear that liens
that survive discharge in bankruptcy include, among
others, the in rem liability of mortgages. See Johnson
v. Home State Bank, 501 U.S. 78, 84, 111 S. Ct. 2150,
115 L. Ed. 2d 66 (1991); 3 W. Norton & W. Norton,
Bankruptcy Law and Practice (3d Ed. 2018) § 58:4. To
that extent, the Bankruptcy Code provides that a credi-
tor’s right to foreclose a mortgage survives or passes
through the bankruptcy because a discharge extin-
guishes only the in personam liability of the debtor, not
the in rem liability. See Johnson v. Home State Bank,
supra, 84 (‘‘a bankruptcy discharge extinguishes only
one mode of enforcing a claim—namely, an action
against the debtor in personam—while leaving intact
another—namely, an action against the debtor in rem’’).
As explained in 3 W. Norton & W. Norton, supra, § 58:4,
the Bankruptcy Code ‘‘does not bar the creditor from
enforcing a valid, prebankruptcy lien or security inter-
est against property that has been retained by the estate
or by the debtor after discharge. . . . Actions to collect
against the debtor personally are enjoined. The credi-
tor’s action in enforcing a lien is against the property
and is an action in rem with no recourse available
against the debtor . . . .’’ (Emphasis added; footnotes
omitted.) The defendant cannot avoid this conclusion
by unilaterally describing in his bankruptcy filings his
obligation as something it is not. We, therefore, con-
clude that the defendant’s claim is without merit.
  Finally, the defendant claims that the trial court
refused to apply the best evidence rule and the clean
hands doctrine to this case. He argues that the trial
court ‘‘simply chose to ignore key evidence by ignoring
that it exists.’’ He also argues that the ‘‘loan was table-
funded, which meant the transaction was predatory per
se,’’ and that, therefore, the court should have applied
the clean hands doctrine. We have considered the defen-
dant’s arguments regarding these claims and conclude
that they are baseless.
  The judgment is affirmed.